Opinion issued July 7, 2016




                                    In The

                              Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                              NO. 01-15-01074-CV
                          ———————————
        DEAN SIERRA, INDIVIDUALLY AND D/B/A ALL STUD’S
                   CONSTRUCTION, Appellant
                                       V.
        JASON MEDLEY AND WIFE, EMILY MEDLEY, Appellees



                   On Appeal from the 61st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-26056


                         MEMORANDUM OPINION
      Appellant, Dean Sierra, Individually and d/b/a All Stud’s Construction, has

neither paid the required filing fee nor established indigence for purposes of

appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§

51.207, 51.208, 51.941(a), 101.041(1) (West Supp. 2015), § 101.0411 (West Supp.
2015); Order, Fees Charged in the Supreme Court, in Civil Cases in the Courts of

Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). Further, appellant has neither paid nor made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified by the Clerk of this Court on January 7, 2016, and

again on April 8, 2016, that this appeal was subject to dismissal for failure to pay the

required fees, appellant did not timely respond. See id. 5, 37.3(b), 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Brown, and Huddle.




                                           2